PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/699,659
Filing Date: 1 Dec 2019
Appellant(s): HERBST, OPHIR



__________________
Daniel J. Swirsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/27/2021 appealing the office action mailed on 06/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	The following ground(s) of rejection are applicable to the appealed claims: Claims 1-3, 5-9, and 11-19 are unpatentable over David S. Breed (US 8,725,311) in view of Yamamoto et al. (US 2012/0250944), and in further view of Collins, Jr. et al. (US 2006/0049936). 

(2) WITHDRAWN REJECTIONS
The following ground of rejection is not presented for review on appeal because they have been withdrawn by the examiner pursuant to Applicant’s submission of the Amendment After Final dated 12/16/2021: the rejection of Claims 1-20 under 35 U.S.C. 112(b).  

 


(3) Response to Argument
	Appellant’s arguments filed on 12/27/2021 have been fully considered; but, they are not persuasive.

	Regarding independent Claim 1, Appellant argues “Yamamoto prohibits a transfer of any still image captured while the subject person is determined to be in a normal state and transfers an image captured when the subject person is determined to be in an abnormal state”.  Appellant further argues “Thus, sending “images of the human obtained a few minutes or seconds before detection of the unsafe state,” when the subject person may very well be in a normal state, cannot be a simple design choice when Yamamoto expressly teaches against doing so.”  Examiner respectfully disagrees with Appellant’s assertion.  Historically, the Yamamoto reference was introduced to establish the following portion of the claim language presented in the original claim set dated 12/01/2019: “the processor to detect from the image data an unsafe state in real time and to generate a signal to send a portion of the image data to a remote device, said portion relating to the unsafe state.”  Yamamoto explicitly discloses that when an abnormal state is being detected, then the processor will send a notification of an abnormal state and if an image of the situation is requested, as a low privacy level that is set in advance, an image of the state is being transmitted, as well. (Yamamoto, Fig. 11, Steps S8-S12 and Paragraphs [0105]-[0108]).  Yamamoto’s prohibition of transferring still images of the human in normal condition is simply because of preserving privacy of the subject human, as stated in Paragraph [0108], and not because of lack of resources or capabilities.  Applicant’s amended claim presented to a few minutes or seconds before detection of the unsafe state and images obtained during the unsafe state event” (emphasis added by Examiner), Breed discloses “One or more of the transducers can also be image-receiving devices, such as cameras, which take images of the interior of the passenger compartment including the face of the driver.  These images can be transmitted to a remote facility to monitor the passenger compartment or can be stored in a memory device for use in the event of an accident, i.e., to determine the status of the occupant(s) of the vehicle prior to the accident.  In this manner, it can be ascertained whether the driver was falling asleep, talking on the phone, etc.” (Breed, Column 31, lines 50-58).  Here Breed discloses that the images of the driver prior to an accident may be stored or transmitted to be used to determine the state of the human driver prior to an accident, i.e., an unsafe state.  The term “prior” may be interpreted as “a few minutes or second before of the unsafe state”, which Appellant argues that the combination of references used lacks.  Accordingly, Examiner believes that the combination of Breed and Yamamoto and the evidentiary reference of Collins clearly 
 
	Moreover, Appellant argues that limitation of providing images of the human obtained a few minutes or seconds before detection of the unsafe state enables “automatic start of monitoring close to a possible event rather than requiring continuous monitoring to identify a possible event or being alerted only at onset of the event”.  It should be noted that the statement in the quotation is not part of the claim language, and therefore, Examiner did not map this language using the combination of references used.  However, Examiner refers Appellant to Breed, Column 31, Lines 58-67, where it is disclosed: “Alternately, the images can be forwarded to a remote monitoring site when the driver fails to respond to the determination of the systems described 
herein that he/she is falling asleep, having a heart attack, under the influence of drugs or otherwise unable to effectively operate the vehicle.  The remote site can observe and monitor the driver and issue verbal instructions as to what action the driver should take.  If the driver fails to heed the directions then the vehicle can be gradually immobilized using technology available today.”  Accordingly, the combination of Breed, Yamamoto, and Collins does not necessarily have to continuously monitor to identify a possible event.

	In summary, while the Yamamoto reference discloses transmission of a notification and related images at the onset of unsafe state (Yamamoto, Paragraphs [0105]-[0108]), Breed establishes that the images of the human subject prior to the (Breed, Column 31, Lines 50-58). Therefore, for all the reasons stated above, the rejection of independent Claim 1 under 35 U.S.C. 103, using the listed references, is not in error and should be maintained.

Regarding independent Claim 11, for the at least reasons stated above with respect to independent Claim 1, the combination of Breed, Yamamoto, and Collins discloses the limitation of independent method Claim 11.

In addition, the rejections of dependent Claims 2-10 and 12-20 should be maintained.

	

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Siamak Harandi/Primary Examiner, Art Unit 2662 

                                                                                                                                                                                                       Conferees:

/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.